Citation Nr: 1211438	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-10 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residual nerve damage from a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for chronic nerve damage under 38 U.S.C.A. § 1151, and assigned a 10 percent rating as of February 5, 2004. (Nerve damage stemmed from a left inguinal hernia repair conducted at a VA facility). 

In July 2010, the Veteran testified at a videoconference hearing held at the Detroit RO before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  In October 2010, the Board remanded the Veteran's claim for additional development and readjudication.  

The issues of service connection for erectile dysfunction and entitlement to an increased rating for dysthymic disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating assignable for residual nerve damage from a left inguinal repair; he does not have an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residual nerve damage from a left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code (DC) 8730 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

That said, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  In the present appeal, an April 2004 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (which is akin to a claim for service connection).  By the August 2005 rating action, the RO granted service connection for injury to the left ilio-inguinal nerve as a result of VA surgery and assigned a 10 percent evaluation.  Following receipt of notification of this determination, the Veteran perfected a timely appeal with respect to the assignment of the 10 percent rating. 

Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of a specific evaluation following the grant of service connection.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  Relevant VA treatment reports are of record, and the RO obtained VA examinations, the first in July 2004 when first determining whether the Veteran was entitled to 1151 benefits for his claimed disability, and more recently in November 2010, pursuant to the Board's October 2010 Remand directive, to reassess the severity of his disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, refer to specific documents and medical history, and provide sufficient detail to rate the Veteran's service-connected left ilio-inguinal nerve injury, including a thorough discussion of the effect of his symptoms on his functioning. 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

In this case, the Veteran contends that his service-connected left ilio-inguinal nerve injury is more disabling than the current 10 percent disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Service connection for residual injury of the left ilio-inguinal nerve was established by an August 2005 rating decision, which assigned a 10 percent disability rating by analogy under DCs 7399-7388 for an inguinal hernia.  See 38 C.F.R. § 4.20.  The Veteran appealed the initial evaluation assigned.  In an October 2005 rating decision, the RO found that because there was no evidence of a recurrent hernia, the use of the criteria for inguinal hernias was not appropriate.  The RO then deemed the rating criteria under DC 8730, for neuralgia of the ilio-inguinal nerve, to be the most appropriate under which to evaluate the Veteran's disability.  The 10 percent disability rating was continued.  

Disability ratings under DC 8730 are based on neuralgia involving the ilio-inguinal nerve.  Neuralgia is characterized by dull and intermittent pain, of typical distribution so as to identify the nerve, and is also rated on the same scale provided for injury of the nerve involved, with a maximum equal to moderate, incomplete, paralysis.  38 C.F.R. § 4.124 (2011).  

Disability ratings under DC 8630 are based on neuritis involving the ilio-inguinal nerve.  Neuritis is characterized by loss of release, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, and is rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  

Under DC 8530 a maximum 10 percent disability rating is warranted for severe to complete paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, (2011).  

Historical evidence includes VA treatment records dated from 2002 to 2010.  These records include the report of the Veteran's hernia repair and two nevi resections in April 2002, which served as the basis for granting 1151 compensation and, in particular, the assignment of the 10 percent rating for his residual left ilio-inguinal neuralgia.  Post-surgical follow-up records show that in May 2002 the Veteran's left hernia repair was intact and the surgical wound was well-healed.  He was described as "doing well" and able to return to light duty.  However, by July 2002 the Veteran was being evaluated for complaints of left groin pain and a swollen left testicle.  There were no urinary symptoms.  Examination revealed the left testicle was swollen, but not tender.  An ultrasound showed a large left hydrocele.

In October 2002, the Veteran continued to report left testicular pain and swelling.  Examination revealed left hemiscrotal enlargement and an enlarged left testicle with epididymal tenderness.  There was no relief with pain medication.  The Veteran denied having any dysuria, or significant voiding problems.  A scrotal ultrasound revealed a large hydrocele on the left and a small hydrocele on the right.  The clinical impression was left epididymitis and left hydrocele.  In January 2003, examination revealed most of the tenderness was in the region of the left spermatic cord and there was still evidence of a left moderate-sized hydrocele, which was nontender.  In February 2003, the Veteran received a ilio-inguinal nerve block which completely eliminated the burning pain.  

In July 2004, a VA neurology examination showed the Veteran continued to complain of left testicle swelling and a constant burning feeling which radiated down his left scrotum and left thigh medially.  On physical examination, the central nerves were grossly intact and the Veteran demonstrated good motor strength of the lower extremities.  Tone, coordination, and sensation were all intact.  Reflexes were symmetric and both plantars were flexor.  The neurological examination was essentially normal.  The diagnosis was status post operative for hernia repair with a history of pain and swelling, of the left testicle.  The examiner concluded there was no evidence of neurological complication of the Veteran's hernia surgery.  

The Veteran also underwent a VA genitourinary examination.  At that time he described the intensity of the left groin pain as 6-7 on a scale of 1-10.  He was taking pain medications with no improvement.  Examination of the abdomen revealed there was no hepatosplenomegaly, masses or ascites.  There was vague tenderness over the suprapubic area.  There were faint scars related to the hernia repair present in the suprapubic area and left inguinal area, which appeared healthy.  There were no keloid changes or tenderness present over the left groin.  There were no hernias.  There was left scrotal swelling and hydrocele.  The left scrotum was tender to the touch, but there was no redness or warmness.  The right testicle was normal in size and nontender.  Arterial flow was intact bilaterally.  The diagnoses were chronic left groin pain and testicular pain by history since left inguinal hernia repair surgery and left hydrocele.  

In a June 2005 opinion, a VA physician noted the Veteran had undergone repair of hernia, at which time a mesh was inserted.  The physician also referred to a cystoscopy performed in September 2004, which showed some prostatic calculi, but the urethra was otherwise normal and there were no apparent lesions on the bladder.  The Veteran refused to see the pain specialist for a nerve block and no further urological intervention was recommended.  The physician did suggest however, that it was possible that the Veteran's chronic left groin and testicular pain could be secondary to the mesh used during his hernia surgery. 

The remaining VA outpatient treatment records show the Veteran still regularly complained of testicular pain and tenderness.  These records also show the Veteran underwent elective surgery in June 2009, to remove the left hydrocele. 

On VA examination in November 2010, the Veteran's complaints of neuropathic left testicle and groin pain remained unchanged.  He described the pain as constant and increased with pressure and movement.  The claims file was reviewed in its entirety.  The examiner took a detailed history of symptoms, and reviewed the Veteran's medical history, including the 2004 VA examination reports and the January 2005 medical opinion.  The Veteran reported the disability had a mild impact on his usual daily activities such as household chores, exercise and sports in that he had problems with lifting and carrying.  He had been retired from employment since 2007 based on eligible age and/or duration of work.  

Examination revealed the area around the surgical site was healed and there had been no recurrence of the hernia.  There was pain on palpation at the top of the left testicle.  He also complained of erectile dysfunction.  However, there were no general systemic symptoms of genitourinary disease and no urinary symptoms including leakage, urinary tract infection, obstructed voiding, urinary tract stones, renal dysfunction/failure, or acute nephritis.  Examination of the bladder and urethra were normal.  Examination of the testicles revealed that both were normal in size, but there was tenderness on the left and marked scrotal sensitivity to light touch.  There was moderate to severe hyperthesia of the left scrotal and left inguinal areas.  The clinical diagnosis was left inguinal hernia status post surgical repair with residuals of moderate-severe left inguinal/scrotal/testicular neuralgia.  

The Board finds that the Veteran is already receiving the maximum scheduler rating allowable under DC 8730 for his service-connected left ilio-inguinal neuralgia, which has been described as moderate to severe on VA examination.  While the Board acknowledges his contention that the disability is more severe than is currently rated, it is constrained by the regulatory guidelines, which allow for no more than a 10 percent disability rating.  See 38 C.F.R. § 4.124a.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  The record in this case does not establish the Veteran's left ilio-inguinal nerve injury has markedly interfered with his ability to work, meaning above and beyond that contemplated by his 10 percent schedular rating; nor does it establish any exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for his disability by the regular rating schedule.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Insofar as the Veteran did undergo an elective hydrocelectomy in 2009, there is no indication that he has otherwise been hospitalized for actual treatment of his left ilio-inguinal nerve injury, much less on a frequent basis and the VA examinations are void of any findings of exceptional limitation due to the left ilio-inguinal nerve injury beyond that contemplated by the schedule of ratings.  

Although the Veteran has not averred that his disability interferes with his ability to work, clearly due to the nature and severity of the service-connected left ilio-inguinal neuralgia, interference with his employment is foreseeable.  However evidence in the claims file reveals that the Veteran last worked in 2007 and that he left work at that time because of retirement due to age/duration of employment.  The Board does not dispute the Veteran's contentions that his service-connected disability has caused him to alter his lifestyle and restrict his activities.  Even so, such complaints have been taken into consideration in the current evaluation.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, his written statements, or his hearing testimony.  During the course of the appeal, he has consistently complained of pain and tenderness with various movement, such as walking, coughing, bending, lifting or sexual activity, and he is competent to describe readily visible and identifiable symptoms.  However he is not competent to make medical determinations regarding the severity of his service-connected disability.  It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints or the sincerity of his beliefs concerning the gravity of his symptoms.  But inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, the Board finds the medical evidence to be of greater probative value.  

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected ilio-inguinal nerve injury prevents him from obtaining and maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

Here, the current level of disability shown is encompassed by the rating assigned and with due consideration to the provision of 38 C.F.R. § 4.7, an evaluation in excess of 10 percent is not warranted and there is no basis for the assignment of staged ratings.  See Fenderson, supra.

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

A disability rating in excess of 10 percent for residuals of left inguinal hernia repair with pain and swelling as a result of left ilio-inguinal nerve entrapment and/or mesh reaction is denied.

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


